Citation Nr: 0936325	
Decision Date: 09/25/09    Archive Date: 10/02/09

DOCKET NO.  07-23 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a higher rating for an anxiety reaction, 
currently evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Wife


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from December 1970 to June 
1972. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which denied the above claim.  Subsequently, in a May 
2007 statement of the case (SOC), the RO in Boston, 
Massachusetts, increased the Veteran's disability rating for 
an anxiety reaction to 50 percent, effective October 19, 
2005.  In March 2009, the Veteran testified at a hearing 
before the undersigned Veterans Law Judge.  


FINDING OF FACT

The Veteran's anxiety reaction has resulted in total 
occupational and social impairment.  


CONCLUSION OF LAW

The criteria for an evaluation of 100 percent for an anxiety 
reaction have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 
4.126, 4.130, DC 9400 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  As the claim 
for a 100 percent rating for an anxiety reaction has been 
granted, any failure with respect to the duty to notify or 
assist is nonprejudicial.  

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  An evaluation of the level of 
disability present includes consideration of the functional 
impairment of the Veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  

Separate diagnostic codes identify the various disabilities.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.  Otherwise, the 
lower rating will be assigned.  Id.  

The Veteran bears the burden of presenting and supporting his 
claim for benefits.  38 U.S.C.A. § 5107(a).  In its 
evaluation, the Board considers all information and lay and 
medical evidence of record.  38 U.S.C.A. § 5107(b).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Board gives the benefit of the doubt to the 
claimant.  Id.  

When service connection has been in effect for many years, 
the primary concern for the Board is the current level of 
disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Yet, the relevant temporal focus for adjudicating an 
increased rating claim is on the evidence establishing the 
state of the disability from the time period one year before 
the claim was filed until a final decision is issued.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  Thus, staged ratings 
may be assigned if the severity of the disability changes 
during the relevant rating period.  

The Veteran was initially granted service connection for an 
anxiety reaction in a November 1972 rating decision and was 
assigned a 30 percent rating, effective June 30, 1972.  He 
submitted a claim for an increase in October 2005, claiming 
that his anxiety reaction had worsened.  In a March 2006 
rating decision, the RO continued the Veteran's 30 percent 
disability rating; however, in a May 2007 SOC, the RO 
increased the disability rating to 50 percent, effective 
October 19, 2005, the date of his claim.  The Veteran 
contends that his anxiety reaction symptoms have since 
worsened and that a rating in excess of 50 percent is 
warranted.  

The criteria for evaluating an anxiety reaction are found at 
38 C.F.R. 4.130, DC 9400.  A 50 percent evaluation is 
warranted where there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as flattened affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory; impaired judgment; impaired 
abstract thinking; disturbance of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  Id.

A 70 percent evaluation is warranted where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to symptoms such as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
intermittently illogical obscure, or irrelevant speech; 
nearly continuous panic or depression affecting the ability 
to function independently, appropriately and effectively; 
impaired impulse control, such as unprovoked irritability 
with periods of violence; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances, including work or a work-like 
setting; and inability to establish and maintain effective 
relationships.  Id.

A 100 percent evaluation is warranted where there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living, 
including maintenance of minimal personal hygiene; 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.

Symptoms listed in VA's general rating formula for mental 
disorders serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating, and are not intended to constitute an exhaustive 
list.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Board notes that the nomenclature employed in the portion 
of VA's Schedule for Rating Disabilities (the Schedule) that 
addresses service-connected psychiatric disabilities is based 
upon the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, of the American Psychiatric 
Association (also known as the DSM-IV).  38 C.F.R. § 4.130.  
The DSM-IV contains a Global Assessment of Functioning (GAF) 
scale, with scores ranging from zero to 100 percent, 
representing the psychological, social, and occupational 
functioning of an individual on a hypothetical continuum of 
mental health-illness.  Higher scores correspond to better 
functioning of the individual.

GAF scores ranging between 41 and 50 are assigned when there 
are serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting), or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  GAF scores ranging 
between 31 and 40 are assigned when there is some impairment 
in reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant), or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work).  GAF scores 
ranging between 21 and 30 are assigned when behavior is 
considerably influenced by delusions or hallucinations, or 
there is serious impairment in communication or judgment 
(e.g., sometimes incoherent, acts grossly inappropriately, 
suicidal preoccupation), or an inability to function in 
almost all areas (e.g., stays in bed all day; no job, home, 
or friends).  American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders (4th. ed., 1994).

According to the applicable rating criteria, when evaluating 
a mental disorder, the frequency, severity, duration of 
psychiatric symptoms, length of remissions, and the Veteran's 
capacity for adjustment during periods of remission must be 
considered.  38 C.F.R. § 4.126(a).  In addition, the 
evaluation must be based on all the evidence of record that 
bears on occupational and social impairment, rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  Id.  Further, 
when evaluating the level of disability from a mental 
disorder, the extent of social impairment is considered, but 
the rating cannot be assigned solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).

The evidence of record, including a VA examination report, VA 
treatment records, and a March 2009 hearing transcript, 
indicates that the Veteran's anxiety reaction-related 
symptomatology has increased in severity such that a 100 
percent rating is warranted.  

VA treatment records dated from March 2005 to January 2006 
indicate that the Veteran has been noted to have anxiety, 
depression, memory problems, nightmares and difficulty 
sleeping (getting only 3 hours of sleep a night), mood 
problems, trust and relationship issues, difficulty 
concentrating, intrusive thoughts, and low self esteem.  
Additionally, he reported being quick to anger and getting 
restless and irritable easily, which presented problems when 
trying to work with others.  In regard to relationships, the 
Veteran indicated that he only has two friends and has been 
married three times, stating that although he is still 
married to and living with his third wife, he is concerned 
about this marriage as his wife has told him that his 
behavior is very difficult to deal with.  The Veteran has 
also reported having feelings of guilt about being unable to 
go to Vietnam while in service due to a motor vehicle 
accident that put him in a coma.  Additionally, the Veteran 
reported that he had recently been out of work, with a 
bricklaying job for six weeks from March to April, but no 
other work since.  VA treatment records also indicate that 
the Veteran has occasionally been close to tears during 
treatment and his mood has been anxious, dysphoric, 
irritable, depressed, and cautious.  During treatment, 
doctors have diagnosed the Veteran with a generalized anxiety 
disorder, depression, and probable post-traumatic stress 
disorder (PTSD).

The Veteran was afforded a VA psychiatric examination in 
February 2006.  At the outset, the examiner indicated that he 
had reviewed the Veteran's claims file.  After discussing his 
pertinent history and the findings of his physical 
examination, the examiner diagnosed the Veteran with an 
anxiety disorder, dysthymic disorder, and alcohol abuse, 
stating that the impact of environmental factors was severe 
due to his occupational disability, social isolation, 
anxiety, and financial pressures.  The examiner also assigned 
him a GAF score of 30.  In this regard, the examiner noted 
that the Veteran complained of anxiety about not being able 
to work, as well as difficulty controlling his thoughts.  The 
examiner reported that the Veteran had been unemployed since 
November 2005, noting that the Veteran had anxiety symptoms 
during work and was unable to cope with co-workers.  The 
examiner also noted that the Veteran was very religious, and 
as such, was very disturbed when people cursed God, swore, 
spat, or smoked.  The Veteran reported having difficulties 
with marital conflict, including having been divorced twice.  
The examiner stated that the Veteran had difficulty with 
communication and mild cognitive deficits with memory, 
recall, and calculation.  The Veteran stated that his 
activities of daily living consisted of doing chores for his 
wife and praying, stating that he was very religious and 
indicating that he became a bricklayer because Moses had 
instructed people to be bricklayers in the Bible.  The 
examiner stated that the Veteran was unable to do serial 7s, 
but had no signs of a formal thought disorder.  Finally, the 
examiner indicated that the Veteran appeared anxious and 
depressed at eight out of ten, with ten being the worst.  

At his March 2009 hearing, the Veteran reported that he must 
seek frequent psychiatric treatment for his anxiety disorder, 
seeing a VA therapist twice a week to twice a month.  He 
stated that he has anxiety attacks approximately once an hour 
and has trouble sleeping.  He also indicated that he had done 
some work as a bricklayer in March 2008, but that this job 
ran out and he had been unable to get any more work since.  
Finally, the Veteran stated that he had difficulty with 
memory loss, got frustrated easily, and had problems with 
anxiety. 

At the March 2009 hearing, the Veteran's wife reported that 
the Veteran had never been able to stay on a job or to keep 
an employee because of his anxiety outbursts, so he had 
always worked by himself.   She also stated that he was very 
difficult to live with, got very angry, and was very 
demonstrative, and as such, she had considered divorcing him 
numerous times, but stayed because she was old fashioned and 
wanted to uphold the marriage contract.  Finally, she stated 
that the Veteran isolated himself, avoiding the public, 
crowds, and social functions.  

Based on a thorough review of all of the evidence of record, 
the Board finds that the Veteran's total disability picture 
most closely approximates the criteria for a 100 percent 
disability rating.  Psychometric testing at his February 2006 
examination revealed severe anxiety reaction symptoms and he 
was assigned GAF score of 30, indicative of behavior that is 
considerably influenced by delusions or hallucinations, 
serious impairment in communication/judgment, or an inability 
to function in almost all areas, including work, family 
relations, judgment, thinking, and mood.  

The Veteran is totally occupationally impaired, with a 
history of being unable to get along with co-workers, having 
difficulty with interpersonal relationships due to anger 
outbursts and irritability, and having cognitive deficits 
with memory, recall, and calculation.  Additionally, the 
February 2006 examiner reported that the Veteran experienced 
his anxiety symptomatology at work and was unable to get 
along with co-workers.  Finally, the evidence of record 
indicates that the Veteran has been unemployed since March 
2008 and had a spotty work record prior to that time.  

The Veteran is also totally socially impaired, being 
isolative, having few friends, divorcing twice, and having 
conflict in his current marriage.  He also has a history of 
being quick to anger and getting irritated easily.  Moreover, 
the Veteran has reported having mood problems and low self 
esteem, has demonstrated an anxious, dysphoric, irritable, 
depressed, and cautious mood, has been diagnosed with a 
generalized anxiety disorder, depression, and probable PTSD.

In short, the Veteran has social and occupational impairment, 
with deficiencies in most areas, thereby warranting a 100 
percent rating for an anxiety reaction.  The Board has 
considered whether a staged rating is appropriate.  However, 
in the present case, the Veteran's symptoms remained constant 
throughout the course of the period on appeal and as such 
staged ratings are not warranted.  
  
The rating schedule represent as far as is practicable, the 
average impairment of earning capacity.  Ratings will 
generally be based on average impairment.  38 C.F.R. § 
3.321(a), (b).  To afford justice in exceptional situations, 
an extraschedular rating can be provided.  38 C.F.R. § 
3.321(b).

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  First, the RO or the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

The Veteran's symptoms cause impairment in occupational and 
social functioning.  Such impairment is contemplated by the 
rating criteria.  The rating criteria reasonably describe the 
Veteran's disability.  Therefore, referral for consideration 
of an extraschedular rating is not warranted.


ORDER

A 100 percent evaluation for an anxiety reaction is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


